By the Court, Lacy, J. This case falls clearly within the rule laid down in Sayre vs. Craig, 4 Ark. Rep. 16. That authority and the cases cited in support of it, show that the pleas demurred to were bad. The covenants in this suit are totally independent of each other. Indeed, by the express terms of the agreement, Rogers is not bound to convey 'the lot sold until the purchase money is first paid by Mayers. The payment of the money is a condition precedent, and must be performed before a conveyance can be demanded. The law binds every man to perform his contract according to its true intent and meaning. Here Mayers agreed to pay the full amount of the purchase money, although due at different times, before Rogers ■was to eonvey the premises, and consequently he cannot avoid his contract by resisting the payment, upon the ground that Rogers had not conveyed. Judgment affirmed.